Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 9/21/20 is entered and made of record. 
III.	Claims 1-12 are pending and have been examined, where claims 1-12 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-12 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “access a database having data of at least one of: an electronic medical record of the patient, a patient diagnosis for the patient, and/or similar patient records for other patients similar to the patient; and refine the initial reconstruction algorithms, reconstruction parameters, and/or sub-steps of the reconstruction to generate alternative reconstruction algorithms, reconstruction parameters, and/or sub-steps of the reconstruction according to the accessed data of the database, where each meets the goals for the final image” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image reconstructions, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/IB2015/055182, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found partially unconvincing. 

The applicant stated (directed to the prior art rejection of claim 1): 

    PNG
    media_image1.png
    98
    492
    media_image1.png
    Greyscale

Miller discloses a reconstruction system, having one or more processors configured to: 
select goals for a final image to be generated by reconstruction of image data of a patient (see paragraph 58, the previously acquired images may be restored from an archive site or data storage facility, figure 1, 12 is a patient), the goals including, selecting one of: reconstruction algorithms, repetitions of iterative reconstruction algorithm, single scatter correction algorithms, single correction algorithms, post processing filters, and/or kernel size for post processing filter (see paragraph 48, the reconstructed image data set may be subject to a filtering process to reduce image noise and also see paragraph 66, the set of image data that has been acquired without the use of the retrieved imaging parameters and recorded at steps 118-120 may be reconstructed form a corresponding image data set). Only one is needed to read on the limitation because the claim use the following language: “the goals including, selecting one of.” 

The applicant stated: 

    PNG
    media_image2.png
    121
    485
    media_image2.png
    Greyscale


Sato discloses refine the initial reconstruction algorithm, parameters, filters to be used in the reconstruction, and /or sub-steps of the reconstruction to generate alternative reconstruction algorithms, parameters, filters, and/or sub-steps according to the accessed data of the database (see paragraph 48, the reconstructed image data set may be subject to a filtering process to reduce image noise, see paragraph 66, the set of image data that has been acquired without the use of the retrieved imaging parameters and recorded at steps 118-120 may be reconstructed form a corresponding image data set, only one algorithm is selected), but is silent in disclosing “where each meets the goals for the final image.”

For the reasons above, the claims 1-4 are allowable. 

The applicant stated (regarding to prior art rejection to claim 5):

    PNG
    media_image3.png
    172
    708
    media_image3.png
    Greyscale

The examiner agrees. Miller discloses the set of image data that has been acquired without the use of the retrieved imaging parameters (see paragraph 66), not reconstruction parameters for reconstructing the image data. 

For the reasons above, the claims 5-7 and 12 are allowable. 


The applicant stated (regarding to prior art rejection to claim 8): 

    PNG
    media_image4.png
    67
    709
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    75
    713
    media_image5.png
    Greyscale

The examiner agrees. Miller is silent in disclosing a recommender module configured to use the trained data to create and predict a plurality of reconstruction routes, each reconstruction route anticipating a change to at least one reconstruction parameter affecting the final reconstruction of scanned patient imaging data, wherein the anticipation is based on optimization, a weighted technician preference, alternate algorithm, and/or alternate filter, and to access the data collector and correlate each generated reconstruction route with a previous reconstructed image of another patient other than the patient for which the route is being generated to use as a preview image of final reconstructed image quality. 
Miller does talk about “a final image may then be presented to the clinician at step 88 in accordance with the visualization preferences selected by the clinician prior to the acquisition of data (see paragraph 48)”, but it is not obtained through “using each reconstruction route anticipating a change to at least one reconstruction parameter affecting the final reconstruction of scanned patient imaging data.”

For the reasons above, the claims 8-11 are allowable. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 8-11 are interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s):
the claim limitations uses the term “means” or a term used as a substitute for “means” that is a generic placeholder; the term “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; the term “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function; 
Claim(s) 1-7 and 12 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s). 
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-12 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

To reiterate from previous office action, with regards to claim 5, Miller (US 20080130972) discloses a method for recommending parameters (see paragraph 48, the acquired image data along with the imaging parameters may then be reconstructed to generate an image data set, at step 84, the reconstructed image data set may then be post-processed at step 86, the post-processing step 86 may include a three-dimensional reformatting of the image) the method including:
registering a patient for an imaging scan (see paragraph 35, to create received beam signals corresponding to sample volumes along a scan line within the patient 12, the phase, amplitude, and timing information of the received signals from the various transducer elements is used to create the received beam signals and also see paragraph 62, the corresponding imaging volume in the previously acquired image data may be registered with a matching imaging volume in the previously acquired image data);
collecting data from a plurality of data sources (see figure 3, 82 acquiring image data);

displaying the preview images on a display (see paragraph 25, configured to facilitate the user in identifying the one or more regions of interest for therapy using the image of the region displayed on the display 26);
and iteratively reconstructing the images (see paragraph 66, set of image data that has been acquired without the use of the retrieved imaging parameters and recorded at steps 118-120 reconstructed to form a corresponding image data set, at step 114, subsequently, this image data set may be compared with the previously acquired image data set a step 116, the imaging parameters corresponding to either the previously acquired image data set or the current image data set retrieved and applied to the other image data set); and iteratively reconstructing the imaging data according to the selected set of imaging parameters (see paragraph 66 set of image data that has been acquired without the use of the retrieved imaging parameters and recorded at steps 118-120 may be reconstructed to form a corresponding image data set, at step 114, subsequently, this image data set may be compared with the previously acquired image data set a step 116.Furthermore, imaging parameters corresponding to either the previously acquired image data set or the current image data set may be retrieved and applied to the other image data set).  

Miller is silent in disclosing “designing a patient specific reconstruction system to recommend a set of reconstruction parameters to a technician for reconstructing an image from the imaging scan of the patient based on the collected data;” using the designed reconstruction system, generating a plurality of alternate sets of reconstruction parameters according to different reconstruction parameters is selected.”

With regards to claim 1, Miller (US 20080130972) discloses a reconstruction system, having one or more processors configured to: 
select goals for a final image to be generated by reconstruction of image data (see paragraph 58, the previously acquired images may be restored from an archive site or data storage facility), the goals including, selecting one of: reconstruction algorithms, repetitions of iterative reconstruction algorithm, single scatter correction algorithms, single correction algorithms, post processing filters, and/or kernel size for post processing filter  (see paragraph 48, the reconstructed image data set may be subject to a filtering process to reduce image noise and also see paragraph 66, the set of image data that has been acquired without the use of the retrieved imaging parameters and recorded at steps 118-120 may be reconstructed form a corresponding image data set);
generate initial reconstruction algorithms, , filters to be used in the reconstruction , and/or sub-steps of the reconstruction  for reaching the goal  for the final image (see paragraph 48, the acquired image data along with the imaging parameters may then be reconstructed to generate an image data set, at step 84, the reconstruction image data set may then be post-processed at step 86, the post-processing step 86 may include a three-dimensional reformatting of the image, also see paragraph 63, the acquired image data may then be reconstructed to form a current image data set at step 114, further, as previously noted, post-processing algorithms may be applied to the current image data set and the current image data set may be prepared for presentation to the clinician);


Sato (US 20100195892) discloses refine the initial reconstruction algorithm, parameters, filters to be used in the reconstruction, and /or sub-steps of the reconstruction to generate alternative reconstruction algorithms, parameters, filters, and/or sub-steps according to the accessed data of the database (see paragraph 48, the reconstructed image data set may be subject to a filtering process to reduce image noise, see paragraph 66, the set of image data that has been acquired without the use of the retrieved imaging parameters and recorded at steps 118-120 may be reconstructed form a corresponding image data set, only one algorithm is selected), but is silent in disclosing “where each meets the goals for the final image.”
The limitations from first limitation and to the last limitation should flow step by step. Combining Sato into Miller would resulted in piece mealing. 

With regards to claim 8, Miller discloses a reconstruction route generator (see paragraph 48, the acquired image data along with the imaging parameters may then be reconstructed to generate an image data set, at step 84, the reconstructed image data set may then be post-processed at step 86), including:

a data processor configured to adapt the system according to the compiled data for a specific patient (see paragraph 47, the modality may be coupled with particular settings, also typically dictated by the physics of the system, to provide higher or lower contrast images, volume rendering, sensitivity, or insensitivity to specific tissues or components, finally, the image acquisition may be coupled with the use of contrast agents or other markers used to target or highlight particular features or areas of interest and also see paragraph 57, temporally sequential images of a patient, such as the patient 12, see figure 1 may be obtained, as previously noted, the temporally sequential images of the patient 12 may be employed for review of interval changes occurring between two or more images corresponding to a given patient, where the images are produced at different points in time, the sequential images read on the compiled data); and
an interactive GUI configured to display the plurality of reconstruction routes represented by the preview images to a user and further configured to accept a user input and to receive a preview image selection from a user (see paragraph 48, display 26 and a user interface 30, however, in certain embodiments, such as in a touch screen, the display 26 and the user interface 30 may overlap, see paragraph 49, the user interface 30 of the medical imaging system 18 may include a human interface device configured to facilitate the user in identifying 

Miller is silent in disclosing a recommender module configured to use the trained data to create and predict a plurality of reconstruction routes, each reconstruction route anticipating a change to at least one reconstruction parameter affecting the final reconstruction of scanned patient imaging data, wherein the anticipation is based on optimization, a weighted technician preference, alternate algorithm, and/or alternate filter, and to access the data collector and correlate each generated reconstruction route with a previous reconstructed image of another patient other than the patient for which the route is being generated to use as a preview image of final reconstructed image quality. 
Miller does talk about “a final image may then be presented to the clinician at step 88 in accordance with the visualization preferences selected by the clinician prior to the acquisition of data (see paragraph 48)”, but it is not obtained through “using each reconstruction route anticipating a change to at least one reconstruction parameter affecting the final reconstruction of scanned patient imaging data.”

Newly found reference, O’Halloran (US 20080199063) discloses 
projection views are acquired from which a series of image frames are to be reconstructed as indicated at process block 225 (see paragraph 79);
indicated at process block 227 is to combine projection views that have been acquired from the subject of the examination and reconstruct a composite image (see paragraph 80);
k-space projection view is first transformed to Radon space by performing a one-dimensional, fast Fourier inverse transformation as indicated at process block 229 (see paragraph 81);

process block 233, the resulting backprojected values are added to the image frame being reconstructed and a test is made at decision block 235 to determine if all of the projection views for the current image frame have been backprojected (see paragraph 82); and
refining the reconstructed image frame at decision block 239 to determine if additional iterations should be done (see paragraph 82 and paragraph 83).
O’Halloran is silent in disclosing 
“using each reconstruction route anticipating a change to at least one reconstruction parameter affecting the final reconstruction of scanned patient imaging data,” 
“select goals for a final image to be generated by reconstruction of image data of a patient, the goals including selecting one of: reconstruction algorithms, repetitions of iterative reconstruction algorithms, single scatter correction algorithms, single correction algorithms, and/or kernel size for post processing filter; … refine the initial reconstruction algorithms, reconstruction parameters, and/or sub-steps of the reconstruction to generate alternative reconstruction algorithms, reconstruction parameters, and/or sub-steps of the reconstruction according to the accessed data of the database, where each meets the goals for the final image,” and 
“designing a patient specific reconstruction system to recommend a set of reconstruction parameters to a technician for reconstructing an image from the imaging scan of the patient based on the collected data; using the designed reconstruction system, generating a plurality of alternate sets of reconstruction parameters according to different reconstruction objectives, the reconstruction objectives including at least one of algorithmic additives, dynamic acquisition controls, technician preferences, and/or scan specific parameters; and receiving a selection of a preview image from a technician using the display whereby the corresponding set of reconstruction parameters is selected.”

    PNG
    media_image6.png
    771
    549
    media_image6.png
    Greyscale

For the reasons above all claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 1/19/21